EXHIBIT 10.1

SECOND AMENDMENT TO OFFICE LEASE

THIS SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is entered into
as of July 1, 2011 (the “Effective Date”), by and between CHESAPEAKE PLAZA,
L.L.C., a Oklahoma limited liability company (“Landlord”), and PIER 1 SERVICES
COMPANY, a Delaware statutory trust (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated June 9, 2008
(the “Lease”), covering certain space containing approximately 344,798 Rentable
Square Feet located on the mezzanine and on the 5th, 6th, 7th, 8th, 9th, 10th,
11th, 12th, 14th, 15th, 16th, 17th and 20th floors of the office building now
known as Chesapeake Plaza and located at 100 Pier 1 Place, Fort Worth, Tarrant
County, Texas (the “Building”).

B. Landlord and Tenant entered into that certain First Amendment to Office Lease
dated June 20, 2008 (the “First Amendment”), which amended the Lease. Any
further reference to the Lease in this Second Amendment means the Lease as
amended by the First Amendment.

C. Landlord and Tenant again desire to amend and modify the Lease in certain
respects as provided herein. Unless otherwise expressly provided herein,
capitalized terms used herein shall have the same meanings as designated in the
Lease.

AGREEMENT:

In consideration of the sum of Ten and No/100 Dollars ($10.00), the mutual
covenants and agreements contained herein and in the Lease, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant hereby amend and modify the Lease as follows:

1. PREMISES. As of the Effective Date hereof, the definitions of Section 1.C of
the Lease, as amended by the First Amendment and early reductions provided in
Section 3.C of the Lease, are modified as follows: the “Premises” are located on
the mezzanine and on the 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th, and 14th
floors, and the “Rentable Square Footage of the Premises” is deemed to be
255,103 square feet.

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT 10.1

2. BASE RENT. As of the Effective Date hereof, Section 1.D of the Lease, as
amended by the First Amendment, is hereby amended as follows:

D. “Base Rent”:

 

                Period      Annual Rate
Per Square  Foot    Monthly
Base Rent  

July 1, 2011

     through         June 30, 2015       $25.00    $ 531,464.58 * 

July 1, 2015

     through         June 30, 2018       $26.50    $ 563,352.45 * 

July 1, 2018

     through         June 30, 2020       $27.50    $ 584,611.04 * 

Lease Month = A full calendar month, for example, if the Commencement

        Date occurs on June 15, Lease Month 1 will be July 1 through July 31,

            Lease Month 2 will be August 1 through August 31, and so on.

* Tenant’s monthly Base Rent obligations will be reduced if the Rentable Square
Footage of the Premises is reduced including, without limitation, any reductions
as a result of the leasing of the lobby or other Common Areas; provided the
annual Base Rent rate for the Premises shall remain as reflected in the table
above. Further, any such reductions in the Rentable Square Footage of the
Premises and Tenant’s monthly Base Rent obligations shall be memorialized in an
amendment to this Lease.

3. TERM. Under Section 1.G of the Lease, Landlord and Tenant have agreed to
extend the Term for all purposes under the Lease. Accordingly, as of the
Effective Date, all references to the Term being approximately 84 months long
are deleted and replaced with references to the Term being approximately 144
months. As a result of this change, the Expiration Date, as of the Effective
Date, is June 30, 2020.

4. WAIVER OF TENANT OPTION TERM. Under Section 1.G of the Lease and under Rider
No. 1 to the Lease, Tenant has an option to extend the Term, but Tenant has
agreed to waive that option. Consequently, as of the Effective Date, the Lease
is hereby amended to:

(a) Delete the last sentence of Section 1.G of the Lease, which read: “Tenant
shall have the right to renew and extend the Term as set forth in Rider No. 1
attached hereto and made a part hereof for all purposes.”;

(b) Delete Rider No. 1 to the Lease; and

(c) Delete any other references to Rider No. 1 in the Lease.

5. BUSINESS DAYS AND HOLIDAYS. Section 1.I of the Lease defines Business Days
and Holidays. As of the Effective Date, Section 1.I is hereby amended to read as
follows:

I. “Business Day(s)”: Monday through Friday of each week, exclusive of Holidays.
“Holidays” are New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, the day after Thanksgiving Day, Christmas Day, and, at
Landlord’s election, either the day before or the day after Christmas Day.

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT 10.1

Landlord may designate additional Holidays, provided that the additional
Holidays are commonly recognized by Comparable Buildings (as defined in
Section 7.A). For example, if Independence Day falls on a Sunday, Landlord may
declare the immediately following Monday as a Holiday, provided that is commonly
done by Comparable Buildings. Landlord shall provide Tenant with notice of any
Holiday elections as provided above or any designation of additional Holidays
for each calendar year by no later than November 1 of the preceding year.

6. WAIVER OF RIGHT OF RECAPTURE. Under Section 3.D of the Lease, Landlord has
the right to recapture the 14th Floor of the Premises. Landlord has agreed to
waive its rights under Section 3.D of the Lease, and consequently the Lease is
hereby amended, as of the Effective Date, by deleting Section 3.D of the Lease.

7. WAIVER OF EARLY TERMINATION. Under Section 3.E of the Lease, Tenant has the
right to an early termination of the Lease. Tenant has agreed to waive its
rights under Section 3.E of the Lease, and consequently the Lease is hereby
amended, as of the Effective Date, by deleting Section 3.E of the Lease.

8. CAFETERIA SERVICE DAYS. Under Section 7.A(11) of the Lease, Landlord is
required to provide cafeteria service to Tenant. As of the Effective Date,
Section 7.A(11) is hereby amended to read as follows:

(11) A cafeteria or other similar food service provider offering food for
purchase on the terrace level of the Building on Business Days, substantially
similar or better in Landlord’s reasonable judgment to the food services
currently being provided in the Building by Chesapeake Operating Inc.; provided,
however:

(A) In the event the number of total permanent Building occupants falls below
640, Landlord, at its discretion, may terminate such cafeteria or food service
for the Building. Landlord’s right to discontinue cafeteria or food service on
individual days for Holidays or inclement weather is limited as provided in
Section 7.A(11)(B) below; and

(B) Notwithstanding anything herein to the contrary, Landlord shall not be
required to provide such cafeteria or food service on the following days:

            (i) Days that Landlord is closed for business due to inclement
weather (provided that Landlord delivers           notice of such closure to
Tenant at the same time such notice is provided to Landlord’s Building
employees),

 

A-2-3



--------------------------------------------------------------------------------

EXHIBIT 10.1

            (ii) The Friday immediately before Easter, commonly known as Good
Friday; or

            (iii) At Landlord’s election, either the day before or the day after
New Year’s Day, or, if New Year’s Day           falls on a weekend, then, at
Landlord’s election, either the day before or the day after the Holiday
designated by           Landlord in place of New Year’s Day.

9. CONTRACTOR FEE. Section 9.C(2) of the Lease requires Tenant to pay to
Landlord a fee equal to 5% of the cost of Alterations in excess of $10,000 for
Landlord’s oversight and coordination thereof. The parties have agreed to alter
that obligation as set out below. Therefore the Lease is hereby amended, as of
the Effective Date, by deleting the sentence in Section 9.C(2) that reads as
follows:

For any Alterations the cost of which exceeds $10,000, Tenant shall pay to
Landlord (within 30 days after receipt of an invoice from Landlord) a fee equal
to 5% of the cost of such Alterations in excess of $10,000, for Landlord’s
oversight and coordination thereof.

and replacing that deleted sentence with the following:

For any Alterations the cost of which exceeds $10,000, Tenant shall pay to
Landlord (within 30 days after receipt of an invoice from Landlord) a fee for
Landlord’s oversight and coordination thereof. If Tenant employs a third-party
project manager to oversee and coordinate the construction, and if that manager
is found by Landlord, before construction of the Alterations begins, to be
reasonably acceptable, then the amount of the fee payable to Landlord is equal
to 3.5% of the cost of such Alterations in excess of $10,000; otherwise, the
amount of the fee payable to Landlord is equal to 5% of the cost of such
Alterations in excess of $10,000.

10. NO BROKER. Tenant and Landlord each represent to the other that neither
party has executed a written agreement with any broker or agent in connection
with this Second Amendment. TENANT AND LANDLORD SHALL EACH INDEMNIFY THE OTHER
AGAINST ALL COSTS, EXPENSES, ATTORNEYS’ FEES, LIENS AND OTHER LIABILITY FOR
COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY BROKER OR AGENT CLAIMING THE
SAME BY, THROUGH OR UNDER THE INDEMNIFYING PARTY.

11. TIME OF THE ESSENCE. Time is of the essence with respect to Tenant’s
execution and delivery to Landlord of this Second Amendment. If Tenant fails to
execute and deliver a signed copy of this Second Amendment to Landlord by 5:00
p.m. (Fort Worth, Texas time) on June 29, 2011, this Second Amendment shall be
deemed null and void and shall have no force or effect, unless otherwise agreed
in writing by Landlord. Landlord’s acceptance, execution and return of this
Second Amendment shall constitute Landlord’s agreement to waive Tenant’s failure
to meet such deadline.

 

A-2-4



--------------------------------------------------------------------------------

EXHIBIT 10.1

12. MISCELLANEOUS. This Second Amendment shall become effective only upon its
full execution and delivery by Landlord and Tenant. This Second Amendment
contains the parties’ entire agreement regarding the subject matter covered
herein, and supersedes all prior correspondence, negotiations, and agreements,
if any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Second
Amendment. Except as modified by this Second Amendment, the terms and provisions
of the Lease shall remain in full force and effect, and the Lease, as modified
by this Second Amendment, shall be binding upon and shall inure to the benefit
of the parties hereto, their successors and permitted assigns.

13. COUNTERPARTS. This Second Amendment may be executed in one or more
counterparts, each of which when taken together shall constitute one and the
same amendment, and each of which shall constitute an original copy of this
Second Amendment. In addition, this Second Amendment may be executed via
facsimile or other electronic record and such facsimile copy or other electronic
record shall constitute an original copy of this Second Amendment.

[Remainder of page intentionally left blank]

 

A-2-5



--------------------------------------------------------------------------------

EXHIBIT 10.1

EXECUTED as of the day and year first above written.

 

LANDLORD:

CHESAPEAKE PLAZA, L.L.C.,

an Oklahoma limited liability company

By:

 

 

 

Henry J. Hood, Senior Vice President-

Land and Legal & General Counsel

 

TENANT:

PIER 1 SERVICES COMPANY,

a Delaware statutory trust

By:

 

Pier 1 Holdings, Inc.,

a Delaware corporation,

its managing trustee

 

By:

 

 

   

Alex Smith, President and CEO

 

A-2-6